



Exhibit 10.1


 
SELLAS LIFE SCIENCES GROUP, INC.


WARRANT EXCHANGE AGREEMENT
This Warrant Exchange Agreement (this “Agreement”) is made as of May 25, 2018
(“Effective Date”), by and between SELLAS Life Sciences Group, Inc., a Delaware
corporation (the “Company”), and INTRACOASTAL CAPITAL LLC. (the “Holder”).
RECITALS
WHEREAS, the Holder currently holds 33,333 warrants (the “Warrants”) to purchase
shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”); and
WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to cancel and retire the Warrants in exchange (the “Exchange”)
for a convertible promissory note (the “Exchange Note”), in the amount of
$78,000.00 on such other terms as set forth in the form of Exchange Note
attached as Exhibit A, in reliance on the exemption from registration provided
by Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Holder hereby agree as follows:
AGREEMENT
SECTION 1.
EXCHANGE AND TERMINATION.

a)In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Holder agrees
to deliver and surrender to the Company for cancellation the Warrants in
exchange for the Exchange Note, and the Company agrees to execute and deliver
the Exchange Note to the Holder.
b)The closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”).
c)If the Closing has not occurred by the second trading day after the date
hereof, this Agreement shall terminate.
SECTION 2.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
The Company hereby represents and warrants as of the date hereof to, and
covenants with, the Holder as follows:
a)Organization and Standing. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Delaware,
has full corporate power and authority to own or lease its properties and
conduct its business as presently conducted, and is duly qualified as a foreign
corporation and in good standing in each jurisdiction in which the character of
the property owned or leased or the nature of the business transacted by it
makes qualification necessary, except where the failure to be so qualified would
not have a Material Adverse Effect (as defined below). As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, liabilities, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
subsidiaries (the “Subsidiaries”), if any, individually or taken as a whole, or
on the transactions contemplated hereby or on the Exchange Documents (as defined
below) or by the agreements and instruments to be entered into (or entered into)
in connection herewith or therewith, or on the authority or ability of the
Company to perform its obligations under this Agreement.
b)Authorization; Corporate Power. This Agreement has been duly authorized,
validly executed and delivered on behalf of the Company and is a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms (except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights generally, and (ii) equitable principles
generally, including any specific performance), and the Company has the
requisite corporate power and authority to execute and deliver this Agreement
and the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
c)Valid Issuance and Delivery of New Securities. The issuance of the Exchange
Note is duly authorized and, upon issuance in accordance with the terms of this
Agreement, the shares of Common Stock issuable upon conversion or otherwise





--------------------------------------------------------------------------------





pursuant to the terms of the Exchange Note (collectively, the “Conversion
Shares”, and together with the Exchange Note, the “New Securities”) shall be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, mortgages, defects, claims, liens, pledges, charges, taxes,
rights of first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof. As of the date
hereof, the Company has reserved from its duly authorized capital stock not less
than 150% of the maximum number of Conversion Shares issuable upon conversion of
the Exchange Notes (assuming for purposes hereof that (x) the Exchange Notes are
convertible at the Alternate Conversion Price (as defined in the Notes) assuming
a date of conversion as of the date hereof, (y) interest on the Notes shall
accrue through the Maturity Date (as defined in the Exchange Note) and will be
converted in shares of Common Stock (as defined below) at a conversion price
equal to the Alternate Conversion Price assuming a date of conversion as of the
date hereof and (z) any such conversion shall not take into account any
limitations on the conversion of the Exchange Notes set forth in the Exchange
Notes). Upon issuance or conversion in accordance with the Exchange Notes the
Conversion Shares when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The offer and issuance by the Company of
the New Securities is exempt from registration under the Securities Act. Each of
the New Securities will be freely tradable and shall not be required to bear,
and shall not bear, any Securities Act or other restrictive legend.
d)Consents. No consent, waiver, approval or authorization of or designation,
declaration or filing with any Person (as defined below) on the part of the
Company is required in connection with the valid execution and delivery of this
Agreement or the offer, sale or issuance of the New Securities or the
consummation of any other transaction contemplated by this Agreement. For
purposes of this Agreement, (i) “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any Governmental Entity or any
department or agency thereof; and (ii) “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.
e)No Default or Violation. The execution and delivery of the Agreement and the
consummation of the transactions contemplated by this Agreement by the Company
will not (i) result in a breach of or a default under any of the terms or
provisions of (A) the Company’s certificate of incorporation or by-laws, or (B)
any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound or (ii) result in a
violation of any provision of any law, statute, rule, regulation, or any
existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets
except in the case of clauses (i)(B) or (ii) for any such breaches, defaults or
violations which would not have a Material Adverse Effect. The Company has not
violated any law or any governmental regulation or requirement which violation
has had or would reasonably be expected to have a Material Adverse Effect, and
the Company has not received written notice of any such violation.
f)Offering. Neither the Company, nor any of its affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the New Securities. The Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by the Holder or its investment
advisor) relating to or arising out of the transactions contemplated hereby. The
Company shall pay, and hold the Holder harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. Neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the Exchange and the issuance of the New Securities. The offer, exchange
and issuance, as applicable, of the New Securities as contemplated by this
Agreement are exempt from the registration requirements of the Securities Act
and the qualification or registration requirements of state securities laws or
other applicable blue sky laws. Neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemptions.
g)Absence of Litigation. Except as set forth in the reports, schedules, forms,
statements and other documents required to be filed by the Company with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), there is no action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Stock, any securities of the Company or any of
the Company’s officers or directors in their capacities as such.





--------------------------------------------------------------------------------





h)No Group. The Company acknowledges that, to the Company’s knowledge, the
Holder is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the Securities Act and the rules and
regulations promulgated thereunder.
i)Validity; Enforcement. This Agreement and each other Exchange Document to
which the Company is a party have been duly and validly authorized, executed and
delivered on behalf of the Company and shall constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
j)[Intentionally Omitted.]
k)Disclosure of Agreement. On or before 8:30 a.m., New York City time, on May 29
2018 (the “Cleansing Deadline”), the Company shall have publicly, whether
through one or more press releases or Current Reports on Form 8-K filed with the
SEC, all material terms of the transactions contemplated hereby and any other
material, nonpublic information provided to the Holder from the Company or any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, including by attaching the form of this Agreement as an
exhibit to a Current Report on Form 8-K filed with the SEC prior to the
Cleansing Deadline. From and after the Cleansing Deadline, the Holder shall not
be in possession of any material, nonpublic information received from the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that has not been publicly
disclosed. The Company shall not, and shall cause its officers, directors,
employees, affiliates and agents, not to, provide the Holder with any material,
nonpublic information regarding the Company from and after the Cleansing
Deadline without the express written consent of the Holder. To the extent that
the Company delivers any material, non-public information to the Holder after
the Cleansing Deadline without the Holder's express prior written consent, the
Company hereby covenants and agrees that the Holder shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents not to trade on the basis
of, such material, non-public information. The Company shall not disclose the
name of the Holder in any filing, announcement, release or otherwise, unless
such disclosure is required by law or regulation. In addition, effective upon
the Cleansing Deadline, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, shall terminate and be of no
further force or effect. The Company understands and confirms that the Holder
will rely on the foregoing representations in effecting transactions in
securities of the Company.
l)Blue Sky. The Company shall make all filings and reports relating to each
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.
m)No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the New Securities under
the Securities Act or cause this offering of the New Securities to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.
n)Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Conversion Shares upon the Nasdaq
Capital Market (subject to official notice of issuance) and shall maintain such
listing of all the Conversion Shares from time to time issuable under the terms
of the Exchange Documents. The Company shall maintain the Common Stock’s
authorization for quotation on the Nasdaq Capital Market. Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock from the
Nasdaq Capital Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 2(n).
o)Holding Period. For the purposes of Rule 144 and in reliance upon the advice
of counsel, the Company acknowledges that (i) the holding period of the Exchange
Note (and upon conversion of the Exchange Note, the Conversion Shares) may be
tacked onto the holding period of the Warrants, (ii) the Company is not aware of
any event reasonably likely to occur that would reasonably be expected to result
in the New Securities becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (iii) in connection with any resale of any New Securities pursuant
to Rule 144, the Holder shall solely be required to provide reasonable
assurances that such New Securities are eligible for resale, assignment or
transfer under Rule 144, which shall not include an opinion of Holder’s counsel.
The Company shall be responsible for any transfer agent fees or Depository Trust
Company fees or legal fees of the Company’s counsel with respect to the removal
of legends, if any, or issuance of New Securities in accordance herewith.
SECTION 3.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE HOLDER.





--------------------------------------------------------------------------------





(i)    The Holder represents and warrants to and covenants with the Company
that:
(a)Valid Existence; Good Standing. To the extent the Holder is a corporation,
limited liability company or other type of entity, the Holder is validly
existing and in good standing under the laws of the jurisdiction of its
organization.
(b)Authority; Authorization. The Holder has full right, power, authority and
capacity to enter into this Agreement and the other agreements and documents
contemplated hereby and to perform its obligations hereunder and thereunder and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement. Upon the execution and delivery of this Agreement
by the Holder, this Agreement shall constitute a valid and binding obligation of
the Holder, enforceable in accordance with its terms (except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally, and
(ii) as limited by equitable principles generally, including any specific
performance).
(c)Title. The Holder owns and holds the entire right, title and interest in and
to, and is the record and beneficial owner of, the Warrants and the Holder owns
the Warrants free and clear of all Liens. The Holder has the full power and
authority to vote, transfer and dispose of the Warrants free and clear of any
right or Liens. There is no restriction affecting the ability of the Holder to
transfer the legal and beneficial title and ownership of the Warrants to the
Company and, at the Closing, the Company will acquire legal and valid title to
the Warrants, free and clear of all Liens. Other than the transactions
contemplated by this Agreement, there is no outstanding vote, plan, pending
proposal, or other right of any person to acquire all or any of the Warrants.
(d)Purchase of Warrants in the Registered Offering. The Holder purchased the
Warrants in the Company’s offering of Common Stock and warrants made pursuant to
the Company’s prospectus filed with the Securities and Exchange Commission (the
“SEC”) pursuant to Rule 424(b)(5) on February 9, 2017 (the “Registered
Offering”).
(e)Securities Act Exemption. Neither the Holder nor anyone acting on behalf of
the Holder has received any commission or remuneration directly or indirectly in
connection with or in order to solicit or facilitate the Exchange. The Holder
understands that the Exchange contemplated hereby is intended to be exempt from
registration by virtue of Section 3(a)(9) of the Securities Act. The Holder
understands that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein for purposes of qualifying for the exemption under
Section 3(a)(9) of the Securities Act as well as qualifying for exemptions under
applicable state securities laws.
(f)Non-Affiliate. The Holder is not an Affiliate (as defined below) of the
Company and has not been an Affiliate during the three months prior to the date
hereof. "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
"control" of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
(g)Information. The Holder has, in connection with its decision to acquire the
Exchange Note, relied with respect to the Company and its affairs solely upon
the Company’s filings with the SEC and the representations and warranties of the
Company contained herein.
(h)Advisors. The Holder understands that nothing in this Agreement or any other
materials presented to the Holder in connection with the exchange of the
Warrants and execution and acquisition of the Exchange Note constitutes legal,
tax or investment advice. The Holder has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its acquisition of the Exchange Note. With
respect to such matters, the Holder relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. The Holder understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
SECTION 4.CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.
The Company’s obligation to complete the issuance of the Exchange Note and
deliver the Exchange Note to the Holder at the Closing shall be subject to the
following conditions to the extent not waived by the Company:
a)Execution and Delivery. The Holder shall have executed and delivered this
Agreement.
b)Covenants. The Holder shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.





--------------------------------------------------------------------------------





c)Surrender of Warrants. The Company shall have received in physical form or
through book-entry transfer from the Holder all certificates or book-entry
notation representing the Warrants to be exchanged for the Exchange Note.
d)Representations and Warranties. The representations and warranties of the
Holder shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.
SECTION 5.CONDITIONS TO THE HOLDER’s OBLIGATIONS AT THE CLOSING.
The Holder’s obligation to deliver the Warrants and accept delivery of the
Exchange Note shall be subject to the following conditions to the extent not
waived by the Holder:
(a) Execution and Delivery.    The Company shall have executed and delivered
this Agreement and the Exchange Note.


(b) Covenants. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.


(c) Delivery of Exchange Note. The Company shall have delivered the Exchange
Note in accordance with the instructions provided pursuant to Section 1.b)
hereof.    


(d) Representations and Warranties. Each of the representations and warranties
of the Company shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.
 
SECTION 6.
NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:
(a)if to the Company, to:
SELLAS Life Sciences Group, Inc.
315 Madison Ave., 4th Flr.
New York, New York 0
Attention: Angelos Stergiou, M.D., ScD h.c.
E-Mail: astergiou@sellaslife.com


or to such other person at such other place as the Company shall designate to
the Holder in writing; and
(b)if to the Holder, at the address as set forth at the end of this Agreement,
or at such other address as may have been furnished by the Holder to the Company
in writing.
SECTION 7.MISCELLANEOUS.
a)Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
b)Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
c)Most Favored Nations. The Company hereby represents and warrants as of the
date hereof and covenants and agrees that no agreement entered into (or to be
entered into) with any Person with respect to the Exchange or other transaction
involving the warrants issued in the Registered Offering, including, without
limitation with respect to any consent, release, amendment, settlement, or
waiver relating to any Exchange or such other transaction involving the warrants
issued in the Registered Offering (each a “Settlement Document”), is or will be
more favorable to such Person (other than any





--------------------------------------------------------------------------------





reimbursement of legal fees) than those of the Holder and this Agreement,
including without limitation the ratio of warrants to the cash paid, principal
amount of notes, value of any shares of Common Stock (valued as the VWAP of the
Common Stock on the Trading Day immediately preceding the public announcement of
such issuance), or value of any Options, Convertible Securities or Adjustment
Rights (valued on the Trading Day immediately preceding the public announcement
of such issuance, as the greater of (a) the VWAP of the Common Stock multiplied
by the number of underlying shares and (b) the Black Scholes Consideration
Value) conveyed in such Settlement Document. If, and whenever on or after the
date hereof, the Company enters into a Settlement Document, then (i) the Company
shall provide notice thereof to the Holder within one (1) Trading Day following
the occurrence thereof and (ii) the terms and conditions of this Agreement shall
be, without any further action by the Holder or the Company, automatically
amended and modified in an economically and legally equivalent manner such that
the Holder shall receive the benefit of the more favorable terms and/or
conditions (as the case may be) set forth in such Settlement Document, provided
that upon written notice to the Company within ten (10) Trading Days of receipt
of notice of such Settlement Document the Holder may notify the Company in
writing of Holder’s election not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 7(c) shall
apply similarly and equally to each Settlement Document. For purposes hereof,
“Black Scholes Consideration Value” means the value of the applicable Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option or Convertible Security
(as the case may be), (ii) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of such Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be), (iii) a zero cost of borrow and (iv) an expected volatility equal to
the greater of 100% and the 30 day volatility obtained from the “HVT” function
on Bloomberg (determined utilizing a 365 day annualization factor) as of the
Trading Day immediately following the date of issuance of such Option,
Convertible Security or Adjustment Right (as the case may be).
d)Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to the choice of law principles
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York located in The
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or thereby, and hereby irrevocably waives any objection that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
e)Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. In the event that any signature is delivered by facsimile transmission
or by an e-mail which contains an electronic file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or electronic file signature page (as the case
may be) were an original thereof.
f)Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.
g)Entire Agreement; Amendments. This Agreement and other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions hereof may be waived, only by a written instrument
signed by all parties, or, in the case of a waiver, by the party waiving
compliance. Except as expressly stated herein, no delay on the part of any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder preclude any other or future exercise of any other right,
power or privilege hereunder.
h)Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive the closing of the transactions contemplated hereby
and the exchange and delivery of the Warrants and the Exchange Note.
i)Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party





--------------------------------------------------------------------------------





may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
j)No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
[signature pages follow]





--------------------------------------------------------------------------------





 
COMPANY SIGNATURE PAGE TO
WARRANT EXCHANGE AGREEMENT




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.


SELLAS LIFE SCIENCES GROUP, INC.




By:     /s/ Angelos Stergiou    
Name: Angelos Stergiou, M.D., ScD h.c.
Title:
Chief Executive Officer





































































 





    







--------------------------------------------------------------------------------





HOLDER:


 
 
INTRACOASTAL CAPITAL LLC.
 
By: _________________________________
/s/ Keith Goodman
 
Name: _________________________________
Keith Goodman
 
Title: _________________________________
Authorized Signatury
 
 
 
















































--------------------------------------------------------------------------------





EXHIBIT A


CONVERTIBLE PROMISSORY NOTE
$78,000.00    May 25, 2018
New York, NY
For value received SELLAS Life Sciences Group, Inc., a Delaware corporation (the
“Company”), promises to pay to INTERCOASTAL CAPITAL LLC or its assigns
(“Holder”) the principal sum of $78,000.00 (the “Principal”) together with
accrued and unpaid interest thereon (the “Interest”), each due and payable on
the date and in the manner set forth below.
This convertible promissory note (the “Note”) was issued in reliance on the
exemption provided in Rule 3(a)(9) of the Securities Act of 1933, as amended,
pursuant to the terms of that certain Exchange Agreement, dated May 23, 2018
(the “Exchange Agreement”), by and between the Company and the Holder in
exchange for that certain Warrant (as defined in the Exchange Agreement)
originally issued on February 13, 2017 and shall be subject to the following
terms (capitalized terms not defined herein shall have the meaning as set forth
in the Exchange Agreement):
1.Repayment. All payments of Interest and Principal shall be in lawful money of
the United States of America. All payments shall be applied first to accrued
Interest, and thereafter to Principal. The outstanding Principal amount of the
Note shall be due and payable on November 23, 2018 (the “Maturity Date”).
2.Interest. The Company promises to pay simple Interest on the outstanding
Principal amount hereof from the date hereof until payment in full, which
Interest shall be payable at the rate of 5% per annum (the “Interest Rate”) or
the maximum rate permissible by law, whichever is less. Interest shall be due
and payable by way of inclusion of the Interest in the Conversion Amount on any
Conversion Date in accordance with Section 3 below or in cash on the Maturity
Date and shall be calculated on the basis of a 365-day year for the actual
number of days elapsed. From and after the occurrence and during the continuance
of any Event of Default (as defined below), the Interest Rate shall
automatically be increased to eighteen percent (18.0%) per annum (the “Default
Rate”). In the event that such Event of Default is subsequently cured (and no
other Event of Default then exists (including, without limitation, for the
Company’s failure to pay such Interest at the Default Rate on the Maturity
Date)), the adjustment referred to in the preceding sentence shall cease to be
effective as of the calendar day immediately following the date of such cure;
provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.
3.Conversion.
At the election of the Holder made at any time after the date of issuance, this
Note shall be convertible into validly issued, fully paid and non-assessable
shares of Common Stock (as defined below), on the terms and conditions set forth
in this Section 3.
(a)Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the date of issuance, the Holder shall be entitled to convert
any portion of the outstanding and unpaid Conversion Amount (as defined below)
into validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Company’s transfer agent (the
“Transfer Agent”)) that may be payable with respect to the issuance and delivery
of Common Stock upon conversion of any Conversion Amount.
(b)Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).
(i)“Conversion Amount” means the sum of (x) portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (y) all accrued and unpaid Interest with respect to such portion
of the Principal amount.
(ii)“Conversion Price” means, as of any Conversion Date or other date of
determination, $7.00, subject to adjustment as provided herein.





--------------------------------------------------------------------------------





(c)Mechanics of Conversion.
(i)Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion (the
“Conversion Notice”) to the Company. If required by Section 3(c)(iii), within
two (2) Trading Days following a conversion of this Note as aforesaid, the
Holder shall surrender this Note to a nationally recognized overnight delivery
service for delivery to the Company (or an indemnification undertaking with
respect to this Note in the case of its loss, theft or destruction). On or
before the first (1st) Trading Day following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation and representation as to whether such shares of
Common Stock may then be resold pursuant to Rule 144 or an effective and
available registration statement, of receipt of such Conversion Notice to the
Holder and the Transfer Agent which confirmation shall constitute an instruction
to the Transfer Agent to process such Conversion Notice in accordance with the
terms herein. On or before the second (2nd) Trading Day following the date on
which the Company has received a Conversion Notice (or such earlier date as
required pursuant to the Exchange Act or other applicable law, rule or
regulation for the settlement of a trade initiated on the applicable Conversion
Date of such shares of Common Stock issuable pursuant to such Conversion Notice)
(the “Share Delivery Deadline”), the Company shall (1) provided that the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, credit such aggregate number of shares of Common Stock to which the
Holder shall be entitled pursuant to such conversion to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (2) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, upon the request of the Holder, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled pursuant to such conversion. If this Note is physically surrendered for
conversion pursuant to Section 3(c)(iii) and the outstanding Principal of this
Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than two (2) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder (or its designee) a new Note representing the
outstanding Principal not converted.
(ii)Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, to issue and deliver to the Holder (or its designee) a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such shares of Common Stock on the Company’s share
register or, if the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, to credit the balance account of the Holder or the
Holder’s designee with DTC for such number of shares of Common Stock to which
the Holder is entitled upon the Holder’s conversion of this Note (as the case
may be) (a “Conversion Failure”), and if on or after such Share Delivery
Deadline the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock corresponding to all or any portion of the number of
shares of Common Stock issuable upon such conversion that the Holder is entitled
to receive from the Company and has not received from the Company in connection
with such Conversion Failure (a “Buy-In”), then, in addition to all other
remedies available to the Holder, the Company shall, within two (2) Business
Days after receipt of the Holder’s request and in the Holder’s discretion,
either: (I) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including,
without limitation, by any other Person in respect, or on behalf, of the Holder)
(the “Buy-In Price”), at which point the Company’s obligation to so issue and
deliver such certificate (and to issue such shares of Common Stock) or credit
the balance account of such Holder or such Holder’s designee, as applicable,
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be) (and to
issue such shares of Common Stock) shall terminate, or (II) promptly honor its
obligation to so issue and deliver to the Holder a certificate or certificates
representing such shares of Common Stock or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (x)
such number of shares of Common Stock multiplied by (y) the lowest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date of the applicable Conversion Notice and ending on the date of such issuance
and payment under this clause (II) (the “Buy-In Payment Amount”). Nothing shall
limit the Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) upon the conversion of this
Note as required pursuant to the terms hereof.





--------------------------------------------------------------------------------





(iii)Registration; Book-Entry. The Holder and the Company shall maintain records
showing the Principal and Interest converted and/or paid (as the case may be)
and the dates of such conversions, and/or payments (as the case may be) or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon conversion.
Notwithstanding anything to the contrary set forth in this Section 3, following
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted (in which event this Note shall be delivered to the Company following
conversion thereof as contemplated by Section 3(c)(i)) or (B) the Holder has
provided the Company with prior written notice (which notice may be included in
a Conversion Notice) requesting reissuance of this Note upon physical surrender
of this Note.
(d)Limitations on Conversions. The Company shall not effect the conversion of
any portion of this Note, and the Holder shall not have the right to convert any
portion of this Note pursuant to the terms and conditions of this Note and any
such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of 9.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including, without limitation, the Warrants) beneficially owned by the Holder or
any other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 3(d). For purposes of this
Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the conversion of
this Note without exceeding the Maximum Percentage, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other public filing with the SEC, as the case may be, (y)
a more recent public announcement by the Company or (z) any other written notice
by the Company or the Transfer Agent, if any, setting forth the number of shares
of Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives a Conversion Notice from the Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Holder in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Conversion Notice would otherwise cause the Holder’s beneficial ownership, as
determined pursuant to this Section 3(d), to exceed the Maximum Percentage, the
Holder must notify the Company of a reduced number of shares of Common Stock to
be purchased pursuant to such Conversion Notice. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
Business Day confirm orally and in writing or by electronic mail to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder and any other Attribution Party since the date as of which the
Reported Outstanding Share Number was reported. In the event that the issuance
of shares of Common Stock to the Holder upon conversion of this Note results in
the Holder and the other Attribution Parties being deemed to beneficially own,
in the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the Exchange Act),
the number of shares so issued by which the Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. Upon delivery of a written notice to the Company, the Holder may from
time to time increase (with such increase not effective until the sixty-first
(61st) day after delivery of such notice) or decrease the Maximum Percentage to
any other percentage not in excess of 9.99% as specified in such notice;
provided that (i) any such increase in the Maximum Percentage will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company and (ii) any such increase or decrease will apply only to the Holder and
the other Attribution Parties and not to any other holder of Notes that is not
an Attribution Party of the Holder. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of this Note in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the Exchange Act. No prior inability to convert this Note pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity





--------------------------------------------------------------------------------





with the terms of this Section 3(d) to the extent necessary to correct this
paragraph (or any portion of this paragraph) which may be defective or
inconsistent with the intended beneficial ownership limitation contained in this
Section 3(d) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this Note.
Further, notwithstanding anything in this Note to the contrary, under no
circumstances shall the Company be obligated to issue or the Holder entitled to
receive, an aggregate number of shares of Common Stock that would exceed 19.9%
of the total number of shares of Common Stock issued and outstanding as of the
date of this Note (the “Maximum Issuance”); provided, that to the extent the
aggregate number of shares of Common Stock would exceed the Maximum Issuance,
the Company shall issue and deliver to Holder a number of shares of Common Stock
up to the Maximum Issuance and the unconverted Principal of this Note shall
remain outstanding.
(e)Right of Alternate Conversion.
(i)General. At any time at any time after the occurrence of an Event of Default
(regardless of whether such Event of Default has been cured), the Holder may, at
the Holder’s option, convert (each, an “Alternate Conversion”, and the date of
such Alternate Conversion, each, an “Alternate Conversion Date”) all, or any
part of, the Conversion Amount (such portion of the Conversion Amount subject to
such Alternate Conversion, the “Alternate Conversion Amount”) into shares of
Common Stock at the Alternate Conversion Price.
(ii)Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Conversion) by designating
in the Conversion Notice delivered pursuant to this Section 3(e) of this Note
that the Holder is electing to use the Alternate Conversion Price for such
conversion. Notwithstanding anything to the contrary in this Section 3(e), but
subject to Section 3(d), until the Company delivers shares of Common Stock
representing the applicable Alternate Conversion Amount to the Holder, such
Alternate Conversion Amount may be converted by the Holder into shares of Common
Stock pursuant to Section 3(c) without regard to this Section 3(e).
(f)Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Holder, reduce the then
current Conversion Price of each of the Notes to any amount and for any period
of time deemed appropriate by the board of directors of the Company.
4.Maturity. Unless this Note has been previously converted or prepaid in
accordance with the terms of Section 3(a) above, the entire outstanding
Conversion Amount shall become fully due and payable in cash on the Maturity
Date; provided, that if the Conversion Amount is not paid in full in cash on the
Maturity Date, subject to Section 3(d) above, the Holder shall retain the right
to convert all, or any part, at such Holder’s sole discretion, of the Conversion
Amount into shares of Common Stock in accordance with Section 3 above.
5.Expenses. In the event of any default hereunder, the Company shall pay all
reasonable attorneys’ fees and court costs incurred by Holder in enforcing and
collecting this Note.
6.Prepayment. The Company may prepay this Note and accrued but unpaid Interest
prior to the Maturity Date at any time without the consent of the Holder;
provided, that the Company may not prepay any Conversion Amount submitted for
conversion pursuant to Section 3 above from and after the applicable Conversion
Date unless such corresponding Conversion Notice is withdrawn by the Holder.
7.Default. If there shall be any Event of Default hereunder, at the option and
upon the declaration of the Holder and upon written notice to the Company (which
election and notice shall not be required in the case of an Event of Default
under Section 7(v), 7(vi) or 7(vii)), this Note shall accelerate and all
Principal and unpaid accrued Interest shall become immediately due and payable.
The occurrence of any one or more of the following shall constitute an “Event of
Default”:
(i)the suspension (or threatened suspension) from trading or the failure (or
threatened failure) of the Common Stock to be trading or listed (as applicable)
on the Nasdaq Capital Market for a period of five (5) consecutive Trading Days;
(ii)the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Trading Days after the
applicable Conversion Date or exercise date (as the case may be) or (B) notice,
written or oral, to any holder of the Notes, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d);





--------------------------------------------------------------------------------





(iii)the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Exchange Document or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest when and as due, in which case only if such failure
remains uncured for a period of at least two (2) Trading Days;
(iv)[INTENTIONALLY OMITTED];
(v)bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;
(vi)the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;
(vii)the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days; or
(viii)other than as specifically set forth in another clause of this Section 7,
the Company or any Subsidiary breaches any representation, warranty, covenant or
other term or condition of any Exchange Document, except, in the case of a
breach of a covenant or other term or condition that is curable, only if such
breach remains uncured for a period of three (3) consecutive Trading Days.
8.Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the date hereof subdivides (by any
stock split, stock dividend, stock combination, recapitalization or other
similar transaction) one or more classes of its outstanding shares of Common
Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the date hereof combines (by any stock split,
stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment pursuant to
this Section 8 shall become effective immediately after the effective date of
such subdivision or combination. If any event requiring an adjustment under this
Section 8 occurs during the period that a Conversion Price is calculated
hereunder, then the calculation of such Conversion Price shall be adjusted
appropriately to reflect such event.
9.Rights upon Fundamental Transaction. The Company shall not enter into or be
party to a Fundamental Transaction unless (i) the Successor Entity assumes in
writing all of the obligations of the Company under this Note and the other
Exchange Documents in accordance with the provisions of this Section 9 pursuant
to written agreements in form and substance satisfactory to the Holder and
approved by the Holder prior to such Fundamental Transaction, including
agreements





--------------------------------------------------------------------------------





to deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking and security to the Notes, and
satisfactory to the Holder and (ii) the Successor Entity (including its Parent
Entity) is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Exchange Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Exchange Documents with the same effect as if such Successor
Entity had been named as the Company herein. Upon consummation of a Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of such Fundamental Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Sections 10(a) and 11, which shall continue to be
receivable thereafter) issuable upon the conversion or redemption of the Notes
prior to such Fundamental Transaction, such shares of the publicly traded common
stock (or their equivalent) of the Successor Entity (including its Parent
Entity) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Note been converted immediately prior
to such Fundamental Transaction (without regard to any limitations on the
conversion of this Note), as adjusted in accordance with the provisions of this
Note. Notwithstanding the foregoing, the Holder may elect, at its sole option,
by delivery of written notice to the Company to waive this Section 9 to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 9 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note.
10.Rights Upon Issuance of Purchase Rights and Other Corporate Events.
(a)Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to all or substantially all of the record
holders of any class of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note and assuming for such purpose
that the Note was converted at the Alternate Conversion Price as of the
applicable record date) immediately prior to the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of shares of Common Stock are
to be determined for the grant, issue or sale of such Purchase Rights (provided,
however, that to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to the extent of the Maximum Percentage (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Purchase Right (and beneficial ownership) to the extent of any
such excess) and such Purchase Right to such extent shall be held in abeyance
(and, if such Purchase Right has an expiration date, maturity date or other
similar provision, such term shall be extended by such number of days held in
abeyance, if applicable) for the benefit of the Holder until such time or times,
if ever, as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such right (and any Purchase Right granted, issued or
sold on such initial Purchase Right or on any subsequent Purchase Right held
similarly in abeyance (and, if such Purchase Right has an expiration date,
maturity date or other similar provision, such term shall be extended by such
number of days held in abeyance, if applicable)) to the same extent as if there
had been no such limitation).
(b)Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion





--------------------------------------------------------------------------------





rate for such consideration commensurate with the Conversion Rate. Provision
made pursuant to the preceding sentence shall be in a form and substance
satisfactory to the Holder. The provisions of this Section 10(b) shall apply
similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.
11.Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Exchange
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security. The Company
shall provide all information and documentation to the Holder that is requested
by the Holder to enable the Holder to confirm the Company’s compliance with the
terms and conditions of this Note.
12.Severability. If any provision of this Note is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Note so long as this
Note as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).
13.Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.
14.Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.
15.Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
16.Failure Or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any





--------------------------------------------------------------------------------





such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
Notwithstanding the foregoing, nothing contained in this Section 16 shall permit
any waiver of any provision of Section 3(d).
17.Amending the Terms of this Note. The prior written consent of the Holder
shall be required for any change, waiver or amendment to this Note.


18.Notices; Currency; Payments.
(a)Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
terms of the Exchange Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon any adjustment of the Conversion Price,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment and (ii) at least fifteen (15) days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, and (B) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
(b)Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).
(c)Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing, provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day.
19.Waiver of Notice. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Exchange Agreement.
20.Assignment. This Note may be transferred only upon its surrender to the
Company for registration of transfer, duly endorsed, or accompanied by a duly
executed written instrument of transfer in form satisfactory to the Company.
Thereupon, this Note shall be reissued to, and registered in the name of, the
transferee, or a new Note for like Principal amount and Interest shall be issued
to, and registered in the name of, the transferee. Interest and Principal shall
be paid solely to the registered holder of this Note. Such payment shall
constitute full discharge of the Company’s obligation to pay such Interest and
Principal.
21.CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
(a)“Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale) of shares of Common Stock that could result in a decrease in
the net consideration received by the Company in connection with, or with
respect to, such securities (including, without limitation, any cash settlement
rights, cash adjustment or other similar rights).
(b)“Alternate Conversion Price” means, with respect to any Alternate Conversion
that price which shall be the lowest of (i) the applicable Conversion Price as
in effect on the applicable Conversion Date of the applicable Alternate
Conversion, (ii) 70% of the lowest VWAP of the Common Stock as of the Trading
Day during the





--------------------------------------------------------------------------------





ten (10) consecutive Trading Day period ending and including the applicable
Alternate Conversion Date (such period, the “Alternate Conversion Measuring
Period”). All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction that proportionately decreases or increases the Common Stock during
such Alternate Conversion Measuring Period.
(c) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the date hereof,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the Exchange Act. For clarity, the
purpose of the foregoing is to subject collectively the Holder and all other
Attribution Parties to the Maximum Percentage.
(d) “Bloomberg” means Bloomberg, L.P.
(e)“Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
(f)“Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 22. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.
(g) “Common Stock” means (i) the Company’s shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
(h)“Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
(i) “Eligible Market” means The New York Stock Exchange, the NYSE American, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.
(j) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of at least 50% of





--------------------------------------------------------------------------------





the outstanding shares of Common Stock, or (iv) consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with one
or more Subject Entities whereby all such Subject Entities, individually or in
the aggregate, acquire, either (x) at least 50% of the outstanding shares of
Common Stock, (y) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the Exchange Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its Common Stock, (B) that
the Company shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer, exchange, reduction in outstanding shares of Common Stock,
merger, consolidation, business combination, reorganization, recapitalization,
spin-off, scheme of arrangement, reorganization, recapitalization or
reclassification or otherwise in any manner whatsoever, of either (x) at least
50% of the aggregate ordinary voting power represented by issued and outstanding
Common Stock, (y) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock not held by all such Subject
Entities as of the date of this Note calculated as if any shares of Common Stock
held by all such Subject Entities were not outstanding, or (z) a percentage of
the aggregate ordinary voting power represented by issued and outstanding shares
of Common Stock or other equity securities of the Company sufficient to allow
such Subject Entities to effect a statutory short form merger or other
transaction requiring other shareholders of the Company to surrender their
shares of Common Stock without approval of the shareholders of the Company or
(C) directly or indirectly, including through subsidiaries, Affiliates or
otherwise, in one or more related transactions, the issuance of or the entering
into any other instrument or transaction structured in a manner to circumvent,
or that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.
(k) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.
(l) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities issued to Persons other than
the Company.
(m)“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
(n) “Principal Market” means the Nasdaq Capital Market.
(o) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.
(p) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.
(q)“Trading Day” means, as applicable, (x) with respect to all price or trading
volume determinations relating to the Common Stock, any day on which the Common
Stock is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.
(r)“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for





--------------------------------------------------------------------------------





such security on the Principal Market (or, if the Principal Market is not the
principal trading market for such security, then on the principal securities
exchange or securities market on which such security is then traded) during the
period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New
York time, as reported by Bloomberg through its “HP” function (set to weighted
average) or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the VWAP cannot be calculated for such security on such date on any of
the foregoing bases, the VWAP of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved in accordance with the procedures
in Section 22. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination, recapitalization or other
similar transaction during such period.
22.Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within the later of (a) the Cleansing Deadline and (b) one (1)
Business Day after any such receipt or delivery, publicly disclose such
material, non-public information on a Current Report on Form 8-K or otherwise.
In the event that the Company believes that a notice contains material,
non-public information relating to the Company or any of its Subsidiaries, the
Company so shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries. If
the Company or any of its Subsidiaries provides material non-public information
to the Holder after the Cleansing Deadline that is not simultaneously filed in a
Current Report on Form 8-K and the Holder has not agreed to receive such
material non-public information, the Company hereby covenants and agrees that
the Holder shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. Nothing contained
in this Section 22 shall limit any obligations of the Company, or any rights of
the Holder, under the Exchange Agreement.








[signature page follows]













--------------------------------------------------------------------------------





[Signature page to Convertible Promissory Note of SELLAS Life Sciences Group,
Inc.]








SELLAS LIFE SCIENCES GROUP, INC.
By:     /s/ Angelos Stergiou    
Name: Angelos Stergiou, M.D., ScD h.c.
Title: Chief Executive Officer










Holder:                 Intracoastal Capital, LLC    
Principal Amount of Note:     $78,000.00        
Date of Note:             May 25, 2018        







